Citation Nr: 1317078	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis (lumbar spine disability) prior to August 13, 2010, including consideration of whether an earlier effective date for a 40 percent evaluation is warranted.

2.  Entitlement to service connection for a cervical disorder (other than cervical ankylosis spondylitis).

3.  Entitlement to service connection for cervical ankylosis spondylitis, including as due to service-connected lumbar spine disability.

4.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a psychiatric disorder (claimed as a nervous disorder), including as due to service-connected lumbar spine disability.

5.  Entitlement to service connection for a bilateral hip disorder, including as due to service-connected lumbar spine disability.

6.  Entitlement to service connection for a bilateral knee disorder, including as due to service-connected lumbar spine disability.

7.  Entitlement to service connection for a bilateral shoulder disorder, including as due to service-connected lumbar spine disability.

8.  Entitlement to service connection for a bilateral ankle disorder, including as due to service-connected lumbar spine disability.

9.  Entitlement to service connection for neuropathy of the bilateral upper extremities, including as due to service-connected lumbar spine disability.

10.  Entitlement to service connection for neuropathy of the bilateral lower extremities, including as due to service-connected lumbar spine disability.

11.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, including as due to service-connected lumbar spine disability.

12.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as due to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 1990 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The May 2008 rating decision denied a claim for a rating in excess of 20 percent for a service-connected lumbar spine disability.  In an August 2010 rating decision, the RO awarded a 40 percent rating for the lumbar spine disability, effective from August 13, 2010.  Then, in a September 2010 signed statement, the Veteran stated that he was satisfied with the 40 percent rating, but not with the assigned effective date.  The RO subsequently characterized the Veteran's claim as entitlement to an effective date earlier than August 13, 2010, for the award of a 40 percent rating for his lumbar spine disability.  However, the Board finds that the issue as presently characterized on the title page more accurately represents the current status of the Veteran's claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The December 2009 rating decision denied service connection for a cervical disorder.  The January 2011 rating decision denied service connection for cervical ankylosis, a nervous disorder, and neuropathy and radiculopathy of the bilateral upper and lower extremities.  Although not noted by the RO in its January 2011 decision, a claim of service connection for a nervous disorder had previously been denied in December 1995, and hence that issue is as characterized on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected lumbar spine disability prior to August 13, 2010.  The RO received his increased rating claim in January 2008.

The Veteran also maintains that his service-connected lumbar spine disability caused his bilateral hip, knee, shoulder, and ankle disorders, cervical ankylosis spondylitis, neuropathy and radiculopathy of the bilateral upper and lower extremities, and a psychiatric disorder.  He also asserts that he has a cervical disorder other than cervical ankylosis spondylitis related to military service.

Service treatment records do not refer to bilateral hip, knee, shoulder, and ankle disorders, a cervical disorder including ankylosis spondylitis, neuropathy and radiculopathy of the bilateral upper and lower extremities, or a psychiatric disorder.

Post-service, a February 2008 VA spine examiner noted that the Veteran had a history of treatment by a rheumatologist in the private sector who diagnosed ankylosing spondylitis apparently five years earlier.  Two undated prescriptions apparently requesting radiology and laboratory tests were evidently issued in June 2009 by Radames Sierra-Zorita, M.D., a rheumatologist, and a July 2009 VA outpatient record shows that the Veteran was under treatment and evaluation by Dr. R. Sierra, a private rheumatologist (possibly the same physician as noted above).  Thus, there appear to be some pertinent private medical records that may affect the disposition of the instant claims that are not yet associated with the claim file.  Pursuant to the Veterans Claims Assistance Act (VCAA), VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

At a February 2008 VA orthopedic examination, the examiner found no specific shoulder, knee, or ankle disorder on examination and concluded that the Veteran had sacroilitis by x-ray.  The examiner noted the Veteran's reported treatment by a rheumatologist and that lumbar-sacral x-rays suggested a seronegative involvement (anklyosing spondylitis is a seronegative condition).  The examiner stated that sacroilitis seen by x-rays and complaints of stiffness of the hips, knees, ankles, and shoulders was at least as likely as not part of the clinical picture of ankylosing spondylitis.  Peripheral joint involvement was seen in 20 to 30 percent of the patient with this condition.  According to the examiner, the Veteran's complaint of pain and stiffness of his bilateral shoulders, hips, knees, and ankles was not at least as likely as not secondary to his service-connected lumbar spine disability.  

June 2009 private medical records reference x-rays of the Veteran's cervical and lumbar spine that were consistent with ankylosing spondylitis.  Sacroiliac joint spaces were narrowed with increased sclerosis suggestive of sacroilitis.  June 2009 laboratory results were positive for the presence of the HLA-B27 antigen (apparently a marker for ankylosing spondylitis).

An October 2009 VA record shows that the Veteran provided copies of his x-rays, laboratory reports and medication records and was referred to the rheumatology clinic for evaluation.

In a January 15, 2010 signed statement, Nannette A. Ortiz Valentin, M.D., opined that it was more probable than not that the Veteran's service-connected lumbar spine disability aggravated his hips, knees, neck, and ankles and such problems were secondary to his duties in service.  This physician also opined that the Veteran had marked decrease in interest and pleasure in most activities and presented with frustration, anxiety, and irritability.  She requested that the Veteran be evaluated for radiculopathy, neuropathy, and emotional problems that were more probable than not associated with his (service-connected) problem and thus service-connected.

An April 2010 VA examiner opined that there was no mental disorder diagnosed on current examination.  A December 2010 VA examiner opined that cervical ankylosis spondylitis and cervical myositis were not caused by the Veteran's service-connected lumbar myositis disability.  The VA examiner explained that ankylosis spondylitis was a systemic rheumatic disease and affected the entire body.  It was not caused by a lumbar myositis.  Lumbar myositis was not the etiology of a distant (different anatomical area) cervical myositis as both areas (lumbar and cervical) have different biomechanical factors unrelated to each other.  

However, the April and December 2010 VA examiners did not render an opinion regarding whether the Veteran's service-connected lumbar spine disability aggravated any bilateral hip, knee, shoulder, and ankle disorders, cervical ankylosis spondylitis, and psychiatric disorder. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Further clarification from the April and December 2010 VA examiners should be obtained to determine whether any current bilateral hip, knee, shoulder, and ankle disorder (s), cervical ankylosis spondylitis, and psychiatric disorder, is aggravated by service-connected lumbar spine disability. 

The Veteran also seeks service connection for radiculopathy and neuropathy of his bilateral upper and lower extremities including as due to service-connected lumbar spine disability.  In January 2010, Dr. Ortiz opined that radiculopathy and neuropathy could be present and it was more likely than not associated with service or service-connected disability.

The December 2010 VA examiner opined that there was no clinical evidence found during the examination hat could explain a diagnosis of peripheral neuropathy and no evidence of cervical or lumbar radiculopathy found on examination.  However, a November 2011 private electromyography/nerve conduction (EMG/NCV) study by Dr. L. Clavell shows that the Veteran was evaluated for a history of neck and low back pains radiating to his bilateral lower and upper limbs.  Findings were interpreted to show motor carpal tunnel, bilaterally; common peroneal motor nerve demyelinating neuropathy, bilaterally; neuropathy distal, L5 radiculopathy; evidence of proximal nerve root compromise, radiculopathy at the central; (bilateral) lumbar 4 and Lumbar 5 levels and right triceps nerve root comprise (R) C7 radiculopathy, chronic.  In light of the Veteran's assertions and the clinical findings of neuropathy and radiculopathy, he should be afforded a new VA examination performed by a physician with expertise to assess the nature and etiology of any neurological disorder of the upper and lower extremities found present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The Veteran also seeks service connection for a cervical disorder other than cervical ankylosis spondylitis.  In December 2007, Dr. Wilfredo Rodriquez-Arboleda reported that the Veteran was treated for cervical strain for which physical therapy was prescribed.  The Veteran should be afforded a VA examination to determine the etiology of any cervical disorder, other than cervical ankylosis spondylitis, found to be present.  Id.

Recent treatment records from the VA medical center (VAMC) in San Juan, Puerto Rico, dated since October 2009, should be obtained.

Finally, as the Veteran's claim for a nervous disorder had been previously denied in December 1995, he should be provided with notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), with respect to his claim of service connection for a psychiatric disorder.  Such notice should also explain the division of responsibilities between VA and a claimant in developing a claim and should indicate how VA assigns ratings and effective dates.

2. Contact the Veteran in writing and request that he provide signed authorization for VA to obtain records of his treatment by Radames Sierra-Zorita, M.D., Avenue F.D. Roosevelt, 400, Suite 404, Hato Rey, Puerto Rico 00918, and any other private clinician who treated him for the disorders at issue.  Then obtain those records.  

3. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan for the period from October 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified in writing.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012).

4. After accomplishing the above-requested development, return the claims file to the April and December 2010 VA psychiatric and orthopedic examiners, respectively, for an addendum opinion from each physician (or another suitably qualified orthopedist and psychiatrist).  

a. The orthopedic examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a cervical disorder, other than cervical ankylosis spondylitis, related to his active military service.

b. The orthopedic and psychiatric examiners should render an opinion as to whether it is at least as likely as not that any bilateral hip, knee, shoulder, ankle, or cervical ankylosis spondylitis, or a psychiatric disorder disability, is aggravated by the Veteran's service-connected lumbar spine disability.  If so, they should identify the baseline level of bilateral hip, knee, shoulder, ankle, or cervical ankylosis spondylitis, or a psychiatric disorder disability, as well as the permanent, measurable increase in current bilateral hip, knee, shoulder, ankle, or cervical ankylosis spondylitis, or psychiatric pathology attributable to the service-connected lumbar spine disability.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

c. If either examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

d. If a physician finds that another examination is required, this should be scheduled and all indicated tests and studies should be performed and all clinical findings should be reported in detail. 

5. Schedule the Veteran for a VA neurological examination to determine the etiology of any radiculopathy or neuropathy found to be present.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

a. The examiner should state whether it is at least as likely as not (a 50 percent or higher degree of probability) that radiculopathy or neuropathy of the upper or lower extremities had its onset during the Veteran's active service.

b. If not, is it at least as likely as not that radiculopathy or neuropathy of the bilateral upper or lower extremities is proximately due to or the result of service-connected lumbar spine?

c. If not, is radiculopathy or neuropathy of the upper or lower extremities at least as likely as not aggravated (made permanently worse beyond the natural progression of the disease) by service-connected lumbar spine?  If aggravated, what permanent, measurable increase in current upper or lower extremity pathology is attributable to the service-connected lumbar spine disability?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

d. In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. Ortiz in her January 15, 2010 written statement and the findings of the EMG/NCV study performed by Dr. Clavell on November 18, 2011.

6. After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted. If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


